Amendment No. 3 TO THE INTERCOMPANY AGREEMENT This Amendment No. 3, effective as of April 01, 2015, amends the Intercompany Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and between Directed Services LLC (“DSL”) and Voya Insurance and Annuity Company (“VIAC”). W I T N E S S E T H WHEREAS, DSL is an investment adviser for certain U.S. registered investment companies (“Funds”) and a registered broker-dealer distributing variable insurance contracts; and WHEREAS, VIAC is an insurance company which offers a variety of insurance products, including variable annuities; Funds advised by DSL are made available through sub-accounts to purchasers of these insurance products; and WHEREAS, DSL pays to VIAC the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the Funds by VIAC and by VIAC non-insurance customers during the prior calendar month; and WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS, the parties desire to clarify the Agreement by replacing Schedule A; and NOW, THEREFORE, the parties agree as follows: 1.
